11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.A.D., J.A.D.,           * From the 29th District Court
and J.A.D., children,                          of Palo Pinto County,
                                               Trial Court No. C47183.

No. 11-17-00152-CV                           * October 19, 2017

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.